Citation Nr: 1017426	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  06-13 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from 
June to August 1994 and July to November 1995.  Service 
connection has been established for disabilities incurred 
during these periods.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the benefits 
sought on appeal.

In an April 2009 decision, the Board determined that new and 
material evidence had been submitted by the Veteran and 
reopened his claim of entitlement to service connection for 
PTSD.  The Board subsequently remanded the claim for further 
procedural development and a VA examination.


FINDING OF FACT

The Veteran has a diagnosis of PTSD linked to in service 
personal assault with evidence of behavior changes in 
response to the assault.


CONCLUSION OF LAW

PTSD was incurred due to active service. 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance. 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Since the Board is granting the claim for service connection 
for PTSD, the claim is substantiated, and there are no 
further VCAA duties.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the claim"); 
see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) 
(holding that the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).

PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2009).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes. For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic." Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned. When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim. 38 C.F.R. § 3.303(b) (2009).

Service connection may be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2009).

Service connection may be presumed for certain conditions, 
including psychoses, if it is shown that a veteran served 
continuously for 90 days or more during a period of war or 
during peacetime after December 31, 1946, once such condition 
became manifest to a degree of 10 percent within one year 
from the date of discharge, and there is no evidence of 
record establishing otherwise. 38 U.S.C.A. §§ 1101, 1112(a), 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2009).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury. 
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To establish entitlement to service connection for PTSD, a 
claimant must submit medical evidence diagnosing PTSD in 
accordance with 38 C.F.R. § 4.125(a) (2009) (i.e. in 
accordance with American Psychiatric Association: Diagnostic 
and Statistical Manual of Mental Disorders (4th ed. 1994) 
(DSM-IV)); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. 38 C.F.R. § 3.304(f) (2009).

If a PTSD claim is based on an allegation of in-service 
personal assault, evidence from sources other than a 
Veteran's service records may corroborate the Veteran's 
account of the stressor incident. Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy. These 
sources might include relevant evidence of behavior changes 
following the claimed assault. Examples of behavior changes 
that may constitute credible evidence of the stressor 
include, but are not limited to: a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes. 38 C.F.R. § 
3.304(f).

Background and Analysis

The Veteran contends that he has PTSD as the result of an in-
service attack, in which two or more men attacked and raped 
him.

The Veteran's service records indicate that during his short 
time in service he was promoted to E-3, however, he began to 
experience disciplinary problems, including being disruptive 
in class, failing to shave, and failing to wear an 
appropriate serviceable uniform.  He was eventually 
discharged because of his failure to pass physical and 
academic training.

The Veteran states that he sent a letter to his mother 
detailing the incident and a copy of a letter (undated) in 
located in the claims file.  Additionally, the Veteran's 
mother submitted statements in support of the Veteran's 
claim, received by the RO in January 2001 and again in July 
2002, in which she reiterates that the Veteran told her that 
he was sexually assaulted during basic training. 

In the January 2001 letter, the Veteran's mother indicated 
that her son's behavior changed when he returned from the 
military, to include piercing his ears, dying his hair and 
"hanging around" gay men.  The Veteran also submitted a 
January 2002 letter from a friend, CRL, who indicated the 
Veteran, had confided to him what happened while the Veteran 
was in the military.

An April 2004 VA treatment record noted the Veteran had been 
somewhat inconsistent in reporting his symptoms (reports of 3 
homosexual "encounters" while in-service, see September 
2000 record from Wilson-Greene Mental Health Center and an 
August 2001 VA treatment record, where the Veteran reported 1 
"gay experience" while in basic training, which he stated 
"disgusted" him), however, the two examiners concluded that 
this could reflect the avoidance component of the syndrome, 
as well as his obvious tendency to isolate uncomfortable 
affect.  The examiners concluded that the Veteran met the 
criteria for PTSD associated with his reports of gang-rape 
trauma by peers during summer military training.

The Veteran was afforded a VA examination in September 2009.  
The examiner extensively detailed his examination of the 
Veteran.  The Veteran reported that in his junior year of 
high school he enlisted in the "split option," which meant 
he went to Army basic training in the summer between his 
junior and senior years and then went to Army job training 
after graduation.  The Veteran experienced multiple problems 
with both physical and written testing and the Veteran 
reported that he was ultimately discharged by the Army rather 
than being retrained.  The Veteran reported that on the last 
night of basic training, which was between his junior and 
senior year of high school, he was held down and raped by 2 
or more men.  The Veteran stated this was his first sexual 
experience and his reaction was extreme fear and shock.  

The examiner diagnosed PTSD due to sexual assault while in 
the military.  The examiner noted that the Veteran engaged in 
self-injurious behavior (cutting himself with a razor blade, 
and sticking himself with needles) and stated these behaviors 
(e.g., self-injury) were common following sexual trauma, even 
though they were not codified symptoms of PTSD.

Additionally, the Veteran submitted statements from MY, a 
licensed counselor, who treated the Veteran from December 
2008 to April 2009, who further confirmed the diagnosis of 
PTSD due to sexual assault and concluded that his account 
appeared credible.  MY stated that the Veteran had chronic 
depression, irritability, suicidal ideation, and engaged, on 
occasion, in self-mutilation.

Therefore, the first element of the claim, a diagnosis of 
PTSD, have been met.  Medical documents of record, to include 
the September 2009 VA examination and May 2009 letter from 
MY, also satisfy the second element of a PTSD claim under 38 
C.F.R. § 3.304(f).  They provide medical evidence linking the 
Veteran's PTSD symptoms to the reported in-service stressors. 

There is no evidence that the Veteran engaged in combat, and 
he is not claiming a combat related stressor.  Hence, 
credible supporting evidence of the claimed stressor is 
required.  Cohen v. Brown, 10 Vet. App. at 146.  The Board 
must determine whether the record contains credible 
supporting evidence that the stressors occurred as alleged.

The Veteran was reported to have experienced problems in 
service, to include disruptive behavior, failing to shave, 
and failing to dress in a serviceable uniform; VA and private 
examiners noted the Veteran engaged in self-mutilation, which 
according to the September 2009 VA examiner is indicative of 
sexual trauma.  The record thus contains evidence of behavior 
changes in response to the personal assault.  The behavior 
changes provide credible supporting evidence of the claimed 
stressors.

Inasmuch as all requirements for the grant of service 
connection for PTSD have been satisfied, service connection 
is granted.


ORDER

Service connection for PTSD is granted



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


